                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                            Chapter 11
BOY SCOUTS OF AMERICA AND                         Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                  Jointly Administered
                  Debtors.
                                                  Re: Dkt. No. 5466


       CENTURY’S OBJECTIONS TO THE DEBTORS’ MOTION FOR ENTRY
       OF AN ORDER, PURSUANT TO SECTIONS 363(b) AND 105(a) OF THE
     BANKRUPTCY CODE, (I) AUTHORIZING THE DEBTORS TO ENTER INTO
     AND PERFORM UNDER THE RESTRUCTURING SUPPORT AGREEMENT
                  AND (II) GRANTING RELATED RELIEF

                                           STAMOULIS & WEINBLATT LLC
                                           800 N. West Street
                                           Third Floor
                                           Wilmington, Delaware 19801

                                           O’MELVENY & MYERS LLP
                                           Tancred Schiavoni (pro hac vice)
                                           Daniel Shamah (pro hac vice)
                                           Times Square Tower
                                           7 Times Square
                                           New York, New York 10036-6537

                                           Counsel for Century Indemnity Company, as
                                           successor to CCI Insurance Company, as successor
                                           to Insurance Company of North America and
                                           Indemnity Insurance Company of North America




1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s
     federal tax identification number, are: Boy Scouts of America (6300) and Delaware Boy
     Scouts, LLC (4311).
                                                   TABLE OF CONTENTS

                                                                                                                                      Page

PRELIMINARY STATEMENT ................................................................................................... 1
BACKGROUND ........................................................................................................................... 4
                     A.         The Amended Plan “Negotiations”............................................................ 4
                     B.         Discovery Reveals the Debtors Capitulated to the Coalition, TCC,
                                and FCR ..................................................................................................... 5
                     C.         Principal Terms of the Restructuring Support Agreement ........................ 6
                     D.         Principal Terms of the Amended Plan and Disclosure Statement ............. 7
                     E.         Procedural History ..................................................................................... 8
OBJECTIONS................................................................................................................................ 9
          I.         The RSA Is Subject to Heightened Scrutiny.......................................................... 9
          II.        Under Any Legal Standard the RSA Fails ........................................................... 15
                     A.         The RSA’s “Benefits” to the Debtors Are Illusory .................................. 16
                     B.         The RSA Cannot Be Approved Because It Is an Illegal Agreement ....... 19
                     C.         The RSA Cannot Be Approved Because It Is Premised on an
                                Unconfirmable Plan ................................................................................. 23
                     D.         The Debtors Have Not Established that the RSA Was Negotiated
                                in Good Faith ........................................................................................... 30
                     E.         The “Fiduciary Out” Cannot Salvage the RSA........................................ 33
          III.       Other Problematic Features of the RSA that Should Be Rejected ....................... 34
CONCLUSION ............................................................................................................................ 35




                                                                      i
                                                 TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases
Armenian Assembly of America, Inc. v. Cafesjian,
  772 F. Supp. 2d 20 (D.D.C. 2011) ........................................................................................... 11
Aronson v. Lewis,
  473 A.2d 805 (Del. 1984) ........................................................................................................ 11
Behradrezaee v. Dashtara,
  910 A.2d 349 (D.C. 2006)........................................................................................................ 11
Burch v. Opus LLC (In re Opus E. LLC)
  698 F. App’x 711 (3d Cir. 2017) ............................................................................................. 10
Continuing Creditors’ Comm. of Star Telecomm., Inc. v. Edgecomb,
  385 F. Supp. 2d 449 (D. Del 2004) .......................................................................................... 14
Evans v. Jeff D.,
  475 U.S. 717 (1986) ................................................................................................................. 19
Fuqua Indus. S’holder Litig. v. Abrams (In re Fuqua Indus.),
  2006 Del. Ch. LEXIS 167 (Del. Ch. Sept. 7, 2006) ................................................................. 19
Gassis v. Corkery,
  No. CIV A 8868-VCG, 2014 WL 2200319 (Del. Ch. May 28, 2014), aff’d, 113 A.3d 1080
  (Del. 2015) ............................................................................................................................... 11
In re ACandS, Inc.,
   311 B.R. 36 (Bankr. D. Del. 2004) .................................................................................... 30, 31
In re Aspen Village at Lost Mountain Memory Care, LLC,
   609 B.R. 536 (Bankr. N.D. Ga. 2019) ..................................................................................... 27
In re Aurora Memory Care, LLC,
   589 B.R. 631 (Bankr. N.D. Ill. 2018)....................................................................................... 27
In re Bidermann Indus. U.S.A., Inc.,
   203 B.R. 547 (Bankr. S.D.N.Y. 1997) ....................................................................................... 9
In re Combustion Eng’g, Inc.,
   391 F.3d 190 (3d Cir. 2004) ..................................................................................................... 21
In re Exaeris Inc.,
   380 B.R. 741 (Bankr. D. Del. 2008) ........................................................................................ 28
In re Fed.-Mogul Global Inc.,
   684 F.3d 355 (3d Cir. 2012) ..................................................................................................... 22
In re Genco Shipping & Trading Ltd.,
   509 B.R. 455 (Bankr. S.D.N.Y. 2014) ..................................................................................... 16




                                                                       ii
                                              TABLE OF AUTHORITIES
                                                    (continued)
                                                                                                                          Page(s)

In re Glob. Indus. Techs., Inc.,
   645 F.3d 201 (3d Cir. 2011) ..................................................................................................... 22
In re Indianapolis Downs, LLC,
   486 B.R. 286 (Bankr. D. Del. 2013) ........................................................................................ 16
In re Innkeepers USA Trust,
   442 B.R. 227 (Bankr. S.D.N.Y. 2010) .............................................................................. passim
In re L.A. Dodgers LLC,
   457 B.R. 308 (Bankr. D. Del. 2011) .................................................................................... 9, 12
In re LATAM Airlines Grp.,
   620 B.R. 722 (Bankr. S.D.N.Y. 2020) ................................................................................. 9, 14
In re Paragon Offshore PLC,
   No. 16–10386, 2016 WL 6699318 (Bankr. D. Del. Nov. 15, 2016).................................. 24, 27
In re Pittsburgh Corning Corp.,
   453 B.R. 570 (Bankr. W.D. Pa. 2011) ..................................................................................... 21
In re SPM Mfg. Corp.,
   984 F.2d 1305 (1st Cir. 1993) .................................................................................................. 21
In re Station Casinos, Inc.,
   2010 Bankr. LEXIS 5672 (Bankr. D. Nev. July 14, 2010) ...................................................... 12
In re Triangle USA Petroleum Corp.,
   Case No. 16-11566 (MFW) (Bankr. D. Del. Aug. 2, 2016) .................................................... 17
In re Tribune Co.,
   2011 WL 386827 (Bankr. D. Del. Feb. 3, 2011) ..................................................................... 29
In re Walt Disney Co. Deriv. Litig.,
   731 A.2d 342 (Del. Ch. 1998) .................................................................................................. 17
In re Wonderwork Inc.,
   611 B.R. 169 (Bankr. S.D.N.Y. 2020) ..................................................................................... 11
Mills Acquisition Co. v. Macmillan, Inc.,
  559 A.2d 1261 (Del. 1988) ...................................................................................................... 12
Motor Vehicle Cas. Co. v. Thorpe Insulation Co. (In re Thorpe Insulation Co.),
  677 F.3d 869 (9th Cir. 2012).................................................................................................... 22
Oberly v. Kirby,
  592 A.2d 445 (Del. 1991) ........................................................................................................ 11
Off. Comm. of Unsecured Creditors of New World Pasta Co. v. New World Pasta Co.,
   322 B.R. 560 (M.D. Pa. 2005) ................................................................................................. 30




                                                                  iii
                                             TABLE OF AUTHORITIES
                                                   (continued)
                                                                                                                         Page(s)

Official Comm. Of Unsecured Creditors of Enron Corp. v. Enron Corp. (In re Enron Corp.),
   335 B.R. 22 (S.D.N.Y. 2005) ..................................................................................................... 9
Taylor-Burns v. AR Res., Inc.,
  268 F. Supp. 3d 592 (S.D.N.Y. 2017) ...................................................................................... 20
Weinberger v. UOP, Inc.,
  457 A.2d 701 (Del. 1983) ........................................................................................................ 12
Willens v. 2720 Wisconsin Ave. Cooperative Ass’n, Inc.,
  844 A.2d 1126 (D.C. 2004)...................................................................................................... 11
Wilson v. Huffman (In re Missionary Baptist Found. Of Am.),
  818 F.2d 1135 (5th Cir. 1987).................................................................................................. 10

Other Authorities
Hazard, Hodes & Jarvis, THE LAW & ETHICS OF LAWYERING § 12.27 (4th ed., 2020-2 Supp.) .. 20




                                                                 iv
       Century Indemnity Company (“Century”), as successor to CCI Insurance Company, as

successor to Insurance Company of North America and Indemnity Insurance Company of North

America, respectfully submits the following objections to the Debtors’ Motion for Entry of an

Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the

Debtors to Enter into and Perform Under the Restructuring Support Agreement, and (II) Granting

Related Relief [Docket No. 5466] (the “Motion”). 2

                                 PRELIMINARY STATEMENT

       The Motion, and the Amended Plan on which it is premised, represents a significant step

backwards in these cases. Instead of advancing a resolution, the RSA threatens the Debtors with

liquidation as it invites years of litigation. The execution of the RSA is an abdication of the

Debtors’ fiduciary duties owed to the estates and the contractual obligations owed to insurers. It

is the output of a broken process in which plaintiffs’ lawyers and conflicted estate representatives

negotiated a secret deal that trades economic concessions and releases for the controlling parties

in exchange for the Debtors forfeiting control over these cases and the terms for allowing and

valuing claims to the plaintiff lawyers. It is the product of a “mediation” in which key parties—

not just insurers, but Chartered Organizations, claimant representatives, and others that tried to

participate—were excluded from virtually every negotiation session.




2
     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion,
     including the RSA attached to the Proposed Order as Exhibit 1. Century also joins in and incorporates
     by reference the objections filed by Certain Insurers’ Objection to Debtors’ Motion for Entry of an
     Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (i) Authorizing the Debtors
     to Enter into and Perform Under the Restructuring Support Agreement and (ii) Granting Related
     Relief and Hartford’s Objection to Debtors’ Motion for Entry of an Order (i) Authorizing the Debtors
     to Enter into and Perform Under The Restructuring Support Agreement, and (ii) Granting Related
     Relief (other than footnote 26), filed contemporaneously. All exhibits referenced herein are attached
     to the Declaration of Daniel S. Shamah, filed in support hereof.
        The Court should reject the Motion for several reasons. First, the RSA is subject to the

“entire fairness” standard, not the business judgment rule standard, given the unique circumstances

that led to the RSA’s execution, the inherent conflicts in the process and the structure of BSA and

other relevant entities. This heightened standard applies because the BSA is a non-profit and the

National Executive Committee—the BSA body that considered and approved the RSA—is

comprised of individuals who are affiliated with non-debtor Local Councils that benefit from the

Amended Plan. Those same non-debtor Local Councils ultimately control the Debtors and

likewise benefit under the Amended Plan as “Protected Parties” through the third-party releases.

As a result of this self-interest of the parties controlling both the negotiation and decision to execute

the RSA, the Debtors bear the burden of proving that the RSA is both the product of an entirely

fair process and a fair outcome. The Debtors cannot satisfy this exacting standard. The

concealment of the entirety of the negotiation and deliberation history from discovery, and lack of

disclosure to the Court, further demonstrates the fundamental lack of fairness contemplated by the

RSA.

        Second, regardless of the applicable standard, the RSA fails on the merits for a number of

reasons:

        •   The benefits it confers on the Debtors are illusory. The Debtors have not secured the
            vote of a single creditor in favor of the Amended Plan, the primary rationale for
            approving any restructuring support agreement. Nor can the Debtors enforce the RSA
            against any creditor. All the Debtors receive in exchange for their many concessions
            is an unenforceable “agreement” from a handful of favored plaintiffs’ lawyers to
            recommend the Plan to their putative clients, clients who apparently have not agreed to
            support the Amended Plan themselves. By leaving the Chartered Organizations and
            Insurers out of any settlement, and requiring the consent of the plaintiff’s lawyers to
            negotiate any future settlement, the underlying Amended Plan will lead to years of
            litigation at best, and more likely, the liquidation of the Debtors.

        •   The RSA itself is illegal. By paying the Coalition law firms to give legal advice to
            their clients, the RSA places those law firms in a “concurrent conflict,” in violation of
            the Model Rules. The RSA also sifts to the estate Brown Rudnick fees that 2/3s of the

                                                   2
            Coalition claimants affirmatively declined to join in paying without these claimants
            consent and against their interest. The RSA thus cannot be approved because it is an
            illegal contract.

        •   The Amended Plan is unconfirmable. Century appreciates that this is not an objection
            to confirmation, and reserves its substantive confirmation arguments for a later date.
            However, at least two fundamental principles of the RSA—its anti-insurer language
            and the failure to resolve any issues with the Chartered Organizations—renders the
            plan unconfirmable as a matter of law. There is no justification to permit the Debtors
            to incur the obligation of spending $950,000/month on the Coalition’s fees in perpetuity
            to pursue a plan that has no hope of being confirmed.

        •   The RSA negotiation process was flawed. The Court will not learn much about how
            the Debtors negotiated the RSA or what the Debtors considered in approving the RSA,
            because the Debtors shielded virtually the entire record of those proceedings from
            discovery behind claims of mediation and attorney-client privilege. Courts have
            rejected restructuring support agreements where the negotiation history lacked
            transparency, as is the case here. Moreover, the conduct by which the Debtors reached
            agreement on the Amended Plan—and specifically the deliberate decision to
            systematically exclude insurers from all plan negotiations but most especially those
            dealing with the allowance and valuation of claims—will preclude a finding that the
            Debtors proposed the Amended Plan in good faith, as required by Bankruptcy Code
            section 1129(a)(3).

        •   The Debtors have tied their hands. Finally, the “fiduciary out” does not help the
            Debtors; if the RSA is approved the Debtors will have already ceded complete control
            of the cases to the Coalition, TCC, and FCR. As a result, any hopes of a future
            settlement between now and confirmation is entirely within the discretion of non-estate
            fiduciaries, like the Coalition. Under any legal standard, there is no rational business
            justification for the RSA.

        Finally, the RSA contains three other problematic features that must be rejected. First, the

good faith findings, in addition to lacking any evidentiary support, are inappropriate as they are

nothing more than an obvious attempt to poison the record on confirmation and seek a backdoor,

and unjustified, ruling that the Debtors complied with their contractual obligation to cooperate

with their insurers and act in good faith. Second, the RSA requires the Debtors to pursue findings

in the Confirmation Order that contravene well-settled Third Circuit law. Finally, as will be

explained in a separate brief, the proposal to pay the Coalition’s fees is illegal and taints the entirety

of the agreement.


                                                    3
       For all of these reasons, and for the reasons explained in greater detail below, the Motion

should be denied.

                                         BACKGROUND

       A.      The Amended Plan “Negotiations”

       While the Debtors have not disclosed any of the drafts of the RSA or any of the board

materials reflecting the Debtors’ consideration of the RSA, discovery and the record in these cases

confirm what is plainly apparent from the terms of the Amended Plan: the RSA represents a full

capitulation by the Debtors to the Claimants. Under the Debtors’ Second Amended Plan filed in

April [Docket No. 2592], the Debtors and Local Councils proposed contributing about $500

million to the Settlement Trust. Meanwhile, the TCC and Coalition made clear in their oppositions

to the Debtors’ request to extend exclusivity (also filed in April) their expectation that the Debtors

and Local Councils could and should contribute billions to a settlement trust. 3 The bid and the ask

between the parties was significant, driven in significant measure by the difference in view in the

size of the Abuse Claimant pool, an issue Century sought to remedy by requesting permission to

conduct Rule 2004 discovery. Not surprisingly, claimants voiced significant opposition to that

plan at the May 19, 2021 hearing.

       After that hearing, the Debtors went dark, cancelling all public hearings and disengaging

from all discussions and negotiations with Century and other insurers, despite the insurers’

repeated requests to be involved. While the Debtors publicly reported that they were engaged in

round-the-clock mediation efforts during this time, the truth was the Debtors were in the process

of capitulating to the Coalition and TCC on virtually every key point in plan negotiations. Century



3
     See, e.g., Official Tort Claimant’ Objection to Debtors’ Third Motion for an Entry of an
     Order Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit
     Acceptances Thereof [Docket No. 2506], at ¶¶ 10-17.
                                                  4
       C.      Principal Terms of the Restructuring Support Agreement

       The RSA is signed by (i) the Debtors, (ii) the “Plaintiff Representatives” (consisting of the

TCC, the FCR, and the “State Court Counsel” for certain claimants), and (iii) the ad hoc committee

of Local Councils that is composed of a mere eight of the more than 250-plus Local Councils. The

RSA was not signed by a single Abuse Claimant, Chartered Organization or Insurance Company,

and there is no obligation of any actual Abuse Claimant to vote in favor of the plan contemplated

by the RSA. The key terms of the RSA include the following:

       •    The Debtors must seek Court approval of a number of findings and orders in any
            confirmation order that seek to functionally deprive the Insurance Companies,
            including Century, of their rights and coverage defenses under their Insurance Policies.
            See RSA § II.A(i). Among other things, the Debtors must seek a finding that the TDPs
            are binding on all parties, that the allowed amount of Abuse Claims—as determined
            unilaterally by the plaintiff selected Settlement Trustee – constitutes a determination of
            BSA’s liability and that these procedures themselves are “fair and reasonable.” Id.

       •    The Debtors are prohibited from proposing a plan inconsistent with the TDPs that the
            Claimants drafted for themselves. See RSA § II.B(i).

       •    The plan does not provide protection for any of the Chartered Organizations on which
            BSA relies leaving ongoing against them the same claims that BSA’s bankruptcy was
            purportedly intended to resolve and cross claims back against the on-debtor Local
            Councils. See RSA § II.B;

       •    The Debtors must obtain consent of all the Abuse Claimant Representatives (and
            certain other parties) in order to enter into any settlement with an Insurance Company
            or Chartered Organization effectively making any settlement impossible. See RSA §
            II.B; Ex. A., Contributing Chartered Organization Settlement Contribution.

       •    The Abuse Claimant Representatives are vested with control over the Settlement Trust,
            by allowing the Coalition and TCC to select every member of the trust supervisory
            committee (the “STAC”) and requiring the selection of Eric Green as Settlement

                                                  6
            Trustee. See RSA Ex. A, Settlement Trust Trustee; Settlement Trust Advisory
            Committee.

       •    The Debtors must pay Coalition fees and expenses up to $10.5 million cap for fees
            and expenses incurred prior to entry into the RSA and up to $950,000 per month
            moving forward. See Id. § II.A(vi).

       •    Alleged Abuse Claims would be allowed under the Plan and TDPs without any
            meaningful review or process. See RSA Schedule 1, § VII.C. Indeed, the Settlement
            Trustee would be required to allow the underlying claims in full if they satisfied only
            the most cursory review with no further factual inquiry or ability to object being
            permitted. Id.

       •    Despite the absence of any serious inquiry or process to allow for objections to
            claims, the RSA further requires that the Court find that this truncated process
            establishes the actual value of the underlying claims beyond the amount actually
            being paid by the estates and the Local Councils. See RSA § II.A(i)(c). Presumably,
            this collusive process is intended to serve as a screen to manufacture otherwise
            unproven claims against insurers and other third parties, while stripping them of their
            due process rights.

       •    By its terms, all of these obligations would remain in place through May 31, 2022, even
            if the Court were to decline to confirm the Amended Plan or to enter any of the dubious
            findings that are required by the RSA See RSA § V.A.

       D.      Principal Terms of the Amended Plan and Disclosure Statement

       The Amended Plan and Disclosure Statement implement the terms of the RSA. As is

relevant here, the Debtors have dropped all pretense of pursuing an insurance neutral plan,

expressly providing that “the findings made by the Bankruptcy Court in the Confirmation Order

or the findings made by the District Court in the Affirmation Order” may modify the terms of, and

the rights and obligations under, any Insurance Policy. Amended Plan § X(M)(1). The TDPs

themselves contain numerous provisions designed to strip the rights of Insurers to assert defenses

under their insurance policies, and, in violation of the Debtors’ contractual obligation to defend

against invalid Abuse Claims, to allow the Plaintiffs Representatives’ hand-picked Settlement

Trustee—Eric Green—to unilaterally waive defenses available to the Debtors. See Amended Plan,

Exh. A at §§ VII.B, VIII.E, X. The Amended Plan also expressly subordinates Indirect Abuse

                                                 7
Claims, which include claims for indemnification and contribution that belong to Chartered

Organizations and Insurance Companies, to the recoveries of Direct Abuse Claims. Amended Plan

Exh. A. at §§ IV.B, XI.A. Finally, members of the Executive Committee are all getting releases

and are classified as Protected Parties in their personal capacities as current or former executives

of the Local Councils. All or virtually all of Executive Committee members came from the Local

Councils.

       The Amended Plan further exacerbates the moral hazards of these cases, by offering an

“expedited” payment of $3,500 to holders of all Direct Abuse Claims, no questions asked.

Amended Plan § III.B.10. In other words, notwithstanding the significant irregularities in the

claims filing process that have been revealed in these cases, the Debtors propose allowing all

82,000 proofs of claim that have been filed without any vetting at all. 10

       E.      Procedural History

       It would be yet another week after the June 25 communication before the Debtors would

take any further steps. On Thursday, July 1, the Debtors filed the Motion, requesting it be heard

on July 20, the same date as the Disclosure Statement. [Docket No. 5466] On July 2, at 11:45 p.m.

the Friday night of the July 4th holiday weekend, the Debtors finally filed the Amended Plan and

Disclosure Statement. [Docket Nos. 5484–86] At a status conference on July 7, the Court rightly

rejected the Debtors’ proposed timetable, and instead scheduled the Motion to be heard on July

29–30 and the Disclosure Statement to be heard on August 12–13.




10
     As of the filing of this objection, the Court has not ruled on Century’s and Hartford’s Rule
     2004 motions.
                                                  8
                                          OBJECTIONS

I.     The RSA Is Subject to Heightened Scrutiny

       The Debtors’ decision to pursue the RSA, and the Amended Plan itself, are subject to

heightened scrutiny under the entire fairness standard of review. Although a debtor’s business

decisions are typically reviewed under the deferential “sound business purpose/business

judgment” standard, bankruptcy courts apply the heightened “entire fairness” standard to decisions

and transactions that implicate the interests of insiders (such as a board members and other control

parties). See In re L.A. Dodgers LLC, 457 B.R. 308, 313–14 (Bankr. D. Del. 2011).

       Under well-established bankruptcy law, this standard is applied to transactions where

insiders have an interest, including transactions like the RSA that are proposed under Bankruptcy

Code section 363(b) as well as other provisions of the Code that require court approval for

transactions outside the ordinary course of business. See In re LATAM Airlines Grp., 620 B.R.

722, 771 (Bankr. S.D.N.Y. 2020) (applying entire fairness standard to insider transaction); In re

Bidermann Indus. U.S.A., Inc., 203 B.R. 547, 551 (Bankr. S.D.N.Y. 1997) (“[S]ales to fiduciaries

in chapter 11 cases are not per se prohibited, but [they] are necessarily subjected to heightened

scrutiny because they are rife with the possibility of abuse.”); Official Comm. Of Unsecured

Creditors of Enron Corp. v. Enron Corp. (In re Enron Corp.), 335 B.R. 22, 28 (S.D.N.Y. 2005)

(“Courts have held that transactions that benefit insiders must withstand heightened scrutiny before

they can be approved under § 363(b).”).

       Heightened scrutiny or entire fairness will apply to a plan support agreement that was

negotiated by and will benefit insiders. See In re Innkeepers USA Trust, 442 B.R. 227, 231 (Bankr.

S.D.N.Y. 2010) (noting that heightened scrutiny standard may apply to a plan support agreement

with an insider but finding the agreement in question could not be justified by even the more

deferential business judgment test). In Innkeepers, the court found that the RSA at issue included

                                                 9
transactions that were not “disinterested” in nature—a prerequisite for the business judgment

standard to apply—because an insider control party had participated in its negotiation and would

receive a material benefit. Id. (“[T]he negotiations surrounding the PSA preclude me from finding

that it was a disinterested business transaction. Indeed, it is clear from the evidence presented that,

even as early as April 2010, [Apollo], the holder of 100% of the equity in [the debtor and its parent]

was always intended to receive equity as part of the transaction—either directly, as a back-stop

party, or through a side deal with Lehman negotiated just before the Petition Date. Apollo also

appears to have been directly and inextricably involved in the negotiations and concept of the plan-

related transactions from the time the deal, as described by Mr. Beilinson, was ‘“a peppercorn.’”).

       “In applying heightened scrutiny, courts are concerned with the integrity and entire fairness

of the transaction at issue, typically examining whether the process and price of a proposed

transaction not only appear fair but are fair and whether fiduciary duties were properly taken into

consideration.” Burch v. Opus LLC (In re Opus E. LLC) 698 F. App’x 711, 719 (3d Cir. 2017)

(quoting Innkeepers, 442 B.R. at 231); see also Wilson v. Huffman (In re Missionary Baptist

Found. Of Am.), 818 F.2d 1135, 1144 (5th Cir. 1987) (noting that “the reason that the transactions

of insiders will be closely studied is because such parties usually have greater opportunities for

such inequitable conduct”).

       While the heightened standard is applied to insider transactions as an independent matter

of bankruptcy law, state law involving non-profits also requires the same result. 11 If a majority of



11
     BSA was originally incorporated in the District of Columbia, but subsequently became a
     federally chartered entity. Disclosure Statement, at p.26. This Court would presumably look
     to Delaware law for guidance on corporate governance for a federally chartered entity. To
     the extent relevant, courts in the District of Columbia also frequently look to Delaware
     corporate law in interpreting D.C. corporate law. See Behradrezaee v. Dashtara, 910 A.2d
     349 (D.C. 2006); Willens v. 2720 Wisconsin Ave. Cooperative Ass’n, Inc., 844 A.2d 1126
     (D.C. 2004) (relying on Aronson v. Lewis, 473 A.2d 805 (Del. 1984), to analyze the business
                                                  10
a board lacks independence or has an interest in the proposed transaction, heightened scrutiny or

entire fairness will apply. See Oberly v. Kirby, 592 A.2d 445, 466 (Del. 1991); Armenian Assembly

of America, Inc. v. Cafesjian, 772 F. Supp. 2d 20, 104 (D.D.C. 2011) (the business judgment rule

will not apply where fiduciaries of not-for-profit entity “lack independence relative to the decision,

do not act in good faith, act in a manner that cannot be attributed to a rational business purpose or

reach their decision by a grossly negligent process that includes the failure to consider all material

facts reasonably available.”). 12 In assessing a charitable board’s discharge of its duties, courts

look at the interests of the beneficiaries, not the board or the entities’ members. See In re

Wonderwork Inc., 611 B.R. 169, 196 (Bankr. S.D.N.Y. 2020) (“Under Delaware law, fiduciaries

of a non-profit charitable corporation owe fiduciary duties to the corporation itself and to its

beneficiaries.”) (citing Oberly v. Kirby, 592 A.2d 445, 461–62 (Del. 1991)); see also Gassis v.

Corkery, No. CIV A 8868-VCG, 2014 WL 2200319, at *14 (Del. Ch. May 28, 2014), aff’d, 113

A.3d 1080 (Del. 2015) (“The board of directors of a charitable corporation ‘owes fiduciary duties

to its beneficiaries, not to its members qua members or directors qua directors.’ (emphasis in

original)).”

        The entire fairness standard is “exacting” and requires “rigorous judicial scrutiny,” Mills

Acquisition Co. v. Macmillan, Inc., 559 A.2d 1261, 1279 (Del. 1988), with the burden placed on




     judgment rule for a D.C. non-profit corporation).
12
     To be clear, this brief need not and does not address the standard of review concerning a
     solvent company’s decision to indemnify its officers and directors. Rather, the issue before
     the Court is the decision by the National Executive Committee and the National Executive
     Board to require the insolvent Debtors to enter transactions outside the ordinary course of
     business that have the effect of using estate assets and compromising estate rights to obtain
     the release of pre-petition claims of third parties against themselves and the controlling
     Local Councils. But for the proposed RSA and its effect of advancing the interests to these
     controlling parties, any indemnification rights that the Local Councils would have
     concerning the released claims would be pre-petition unsecured claims.
                                                 11
Telecomm., Inc. v. Edgecomb, 385 F. Supp. 2d 449, 460 (D. Del 2004) (a director is interested if

the director sat on both sides of a transaction). The Debtors’ citations to other precedent for

applying the business judgment rule to RSA motions thus fails, Motion at ¶ 21 n.8, because in the

vast majority of those cases, the RSA was either uncontested or the debtors had appointed

independent directors to approve the restructuring support agreement. Here, in contrast, the

directors who approved the RSA simultaneously sat on the boards of, or are deeply affiliated with,

non-debtor Local Councils that have a direct interest in the transaction.

       The Debtors cannot meet their burden of proving that the process by which the RSA was

negotiated was entirely fair or the result of a fair process. In fact, as described in detail below, the

Debtors do not even attempt to demonstrate that the negotiation process or substantive terms of

the proposed RSA are entirely fair or even reasonable. The RSA was arranged in an opaque

process that has been concealed from the Court and the other parties under the cloak of “privilege.”

The members of the National Executive Council, the National Council, any other governing body

or committee, and the Local Councils that directly or indirectly control them, are themselves all

interested in the proposed transactions and releases. In exchange for those releases, they have

approved an RSA that would pay millions of dollars in cash directly to or for the benefit of certain

plaintiffs’ counsel, who in exchange are enlisted to “recommend” approval of those same releases

to their clients. 22 The beneficiaries of the releases further propose to turn over control of the most

important aspects of the case to these same recommending plaintiffs’ lawyers—ceding authority




22
     See RSA § IV.A(i) (“State Court Counsel shall . . . use reasonable efforts to advise and
     recommend to their respective clients (who hold Direct Abuse Claims) to vote to accept the
     Amended Plan”); see also id. § IV.B.(ii) (“the Coalition, the TCC, State Court Counsel, and
     the Future Claimants’ Representative, as applicable, shall use reasonable efforts to . . .
     support and cooperate with Debtors to obtain confirmation of the Amended Plan.”).
                                                  14
over future settlements 23 and even the plan provisions governing allowance of claims 24, while

abandoning even the pretense of insurance neutrality 25 and any ability to help defend the Chartered

Organization. 26 Under these circumstances, the RSA is by no means a wholly “disinterested”

business transaction and it is thus subject to heightened scrutiny under the entire fairness test.

II.     Under Any Legal Standard the RSA Fails

        Regardless of the applicable standard, there is no rational justification for the Motion. The

Debtors’ principal, yet flawed, justification for their entry into the RSA is that it provides a

framework for a confirmable plan, and thus its execution is a reasonable exercise of business

judgment. Motion ¶¶ 22–26. In addition to invoking the wrong standard of review, this argument

fails for at least three reasons under either standard: (i) any benefit to the Debtors under the RSA

is illusory since no actual claimant is bound to vote for the Amended Plan, (ii) the RSA is an illegal

agreement because it induces the Coalition lawyers to violate their ethical duties to their clients,




23
      RSA § II.B(iii) (“Debtors shall not . . . pursue, or enter into any settlements with any
      Insurance Company without the prior written consent of the Coalition, the TCC, and the
      Future Claimants’ Representative.”).
24
      RSA § II.B(iv) (“Debtors shall not . . . participate in any . . . settlement of the Abuse Claims
      other than as set forth herein”); see also RSA, Exh. A at 18 (“the TDP cannot be modified
      without the consent of the Coalition, the TCC, and the Future Claimants’ Representative.”).
25
      The RSA provides for assignment of the insurance policies “notwithstanding any terms of
      any policies or provisions of non-bankruptcy law that is argued to prohibit the delegation,
      assignment, or other transfer of such rights.” See RSA, § II.A(i)(D). The TDPs also alienate
      insurers from the defense of claims. See RSA, Exh. B at § VII.E. (Settlement Trustee to
      determine allowed claim amount); Id. at §VIII.E(ii) (“Settlement Trustee may consider any
      further limitations on the Abuse Claimant’s recovery in the tort system.”); Id. at §
      VIII.E(iii) (Settlement Trustee to determine impact of statute of limitations defense).
26
      RSA, Exh. A at 15-16 (settlements with Chartered Organizations subject to the “consent of
      all Parties”); Id. at 21 (settlement causing Chartered Organization to be a Protected Party
      must be approved by the Settlement Trustee, the Future Claimants’ Representative, and the
      Coalition and TCC appointed Settlement Trust Advisory Committee.); RSA, Exh. B, at §
      VIII.E.(i)(c) (allowed amount of Abuse Claims to be reduced to account for Chartered
      Organizations’ liability).
                                                  15
and (iii) there is no rational purpose for signing a RSA premised on an unconfirmable plan and

which will undoubtably lead to years of litigation and, likely, the liquidation of the Debtors.

       Moreover, given the process by which the RSA was negotiated, and the Debtors’ discovery

conduct, the RSA fails because the Debtors cannot show it was negotiated in good faith (which, in

turn, will preclude a finding that the Amended Plan was proposed in good faith, as required under

Bankruptcy Code section 1129(a)(3)). And, the “fiduciary out” does not help the Debtors, because

they have already agreed that ceding control of these cases to the claimant representatives is

consistent with the exercise of their fiduciary duties.

       A.      The RSA’s “Benefits” to the Debtors Are Illusory

       The primary purpose of any restructuring support agreement is to provide a debtor with a

pathway to confirmation by ensuring that an impaired consenting class of voters is bound to

support the plan. See In re Genco Shipping & Trading Ltd., 509 B.R. 455, 463–64 (Bankr.

S.D.N.Y. 2014). Indeed, the primary benefit to the RSA touted by the Debtors—other than the

pause of various pending litigations—is that it procures the support of Abuse Claimants, thus

paving the way for confirmation. (Motion ¶¶ 23–26). This statement is patently false. Not only is

the Amended Plan unconfirmable (see infra), the RSA is a road to nowhere, not a pathway to

confirmation. Further, even if the Amended Plan were confirmable (and it is not), the RSA

provides no benefit to the estates for three reasons.

       First, in a typical restructuring support agreement, the creditors themselves execute the

agreement, binding themselves to vote in favor of the underlying plan and covenanting not to take

any action that would impair or impede the debtor’s restructuring efforts. See In re Indianapolis

Downs, LLC, 486 B.R. 286, 296 (Bankr. D. Del. 2013) (restructuring support agreements

“predictably . . . contain[ ] a commitment to vote for a plan.”). Here, however, not a single claimant

signed the RSA, and, other than the nine members of the TCC, no claimant is even a party to the
                                                 16
RSA; their lawyers are parties to and bound by the RSA. As a result, the Debtors have assured

themselves of nothing, because no one is obligated to vote in favor of the Amended Plan. Rather,

these lawyers are merely obligated to “use reasonable efforts to advise and recommend to their

respective clients . . . to vote to accept the Amended Plan . . . .” 27 Because the Debtors are not

receiving any benefit under the RSA, the RSA cannot withstand even business judgment scrutiny.

See In re Triangle USA Petroleum Corp., Case No. 16-11566 (MFW) (Bankr. D. Del. Aug. 2,

2016) [D.I. 194] (denying motion to assume plan support agreement under section 363 and 365(a),

after finding that non-debtors noteholders party to the agreement “are not committing to anything.

They’re not committing to do a backstop. They’re not committing to funding the new money

rights offering. They’re not even committing to vote in favor of a specific plan . . . I think there’s

sufficient basis to deny approval of the PSA at this point, because, quite frankly, it’s an illusory

agreement.”); In re Walt Disney Co. Deriv. Litig., 731 A.2d 342, 369 (Del. Ch. 1998) (business

judgment rule does not protect a transaction for which a company receives no consideration). 28

       The risk that the Debtors have not obtained a single affirmative vote in favor of the

Amended Plan is not hypothetical. At the status conference on July 7, an attorney speaking on

behalf of a group of 50 law firms representing claimants registered his objection to the Amended

Plan. July 7 Tr. at 34:38. Timothy Kosnoff, one of the lead lawyers for Abused in Scouting, which

represents the single largest block of Abuse Claimants, issued numerous statements vocally stating

that the Amended Plan is unconfirmable and objectionable. 29 In the face of such vocal opposition,



27
     RSA § IV.A(i). Tellingly, not even the nine members of the TCC are obligated to vote in
     favor of the Amended Plan either. RSA § IV.B.
28
     While the Debtors claim that these lawyers represent more than 60,000 Abuse Claimants,
     there is no way to verify that assertion given the lack of any information produced by the
     Coalition and other state-court counsel.
29
     See Ex. K, July 22, 2021 Tweets from Timothy Kosnoff; Ex. L, July 14, 2021 Tweets from
     Timothy Kosnoff. Mr. Kosnoff represents that he speaks for the 17,000 Abuse Claimants
                                                 17
the absence of any vocal claimant support for the Amended Plan cements the conclusion that the

Debtors are not receiving any benefit under the RSA.

       Second, the structure of the RSA renders it entirely unenforceable, undercutting any benefit

to the Debtors. Again, in a normal restructuring support agreement, the creditor is known to the

debtor and signed a binding agreement to vote in favor of the plan. If a creditor votes against the

plan, the debtor has immediate recourse against that creditor for breach of contract. The resulting

damages could be measured in the costs of extending a bankruptcy or the opportunity cost

associated with a failed transaction. Here, however, the Debtors have no way to enforce the RSA

if individual claimants vote against the Amended Plan. Will the Debtors sue the lawyers who

signed the RSA? How will the Debtors prove that the lawyers did not use “reasonable efforts to

advise” their clients to vote for the Amended Plan? Presumably that advice is privileged.



                                         . 30 In short, the Debtors cannot even assure themselves

that they can determine what little benefit they allegedly obtained in this RSA.

       Third, the degree to which the Debtors ceded the pen to the TDPs and other plan documents

to the Coalition, TCC, and FCR entirely neuters any purpose to the RSA. See In re Innkeepers

USA Trust, 442 B.R. 227, 232 (Bankr. S.D.N.Y. 2010). The TDPs attached to the Amended Plan

give a selected group of plaintiffs’ lawyers control over the all of the key elements of the case.

Those provisions will ultimately doom confirmation of the Amended Plan, violate the terms of the




     represented by Abused in Scouting and not the lawyers who signed the RSA. See Ex. M,
     July 2, 2021 Tweets from Timothy Kosnoff (“I co-founded Abused in Scouting. We
     represent 16,000 survivors in this bankruptcy. Ken Rothweiler does not speak for Abused
     in Scouting or it’s clients. He is an army of one. I doubt many of our clients know who he
     is.”).
30
     See Ex. B, Mosby Dep. Tr. at 207:7–225:20; Ex. C, Ownby Dep. Tr. at 103:11–120:20.
                                                18
Debtors’ insurance policies, endanger the Chartered Organizations, and may lead to the Debtors’

potential liquidation. Measured against these catastrophic consequences, these provisions do very

much benefit the subset of plaintiffs’ lawyers who are agreeing to recommend this flawed plan to

their clients. That being the case, the Debtors are free to propose the Amended Plan without the

need for the RSA, because the lawyers who are party to the RSA would presumably recommend

confirmation of the Amended Plan or any other plan that they personally controlled. They do not

need to be given further cash benefits, plus control of the case in exchange for the illusory

concession of recommending a plan that contains the faulty terms they themselves crafted. At its

core, approval of the RSA renders future settlements impossible: the RSA hands the fox the keys

to the henhouse by granting the Coalition, TCC, and FCR veto rights over any such settlement.

Innkeepers, 442 B.R. at 232.

       B.      The RSA Cannot Be Approved Because It Is an Illegal Agreement

       The Supreme Court has held that a lawyer cannot be influenced by his or her self-interest

in obtaining a fee award when advising a client about settlement. See Evans v. Jeff D., 475 U.S.

717 (1986). That is even more so where the lawyer has agreed to provide some specific advice

that precedes any recovery for the client. By taking money in return for promising to advise their

claimant-clients’ to vote for the plan, Coalition counsel breached this blackletter principle and

violate Model Rule 1.7(a)(2).

       The RSA agreement to pay the Coalition’s fees in exchange for “advis[ing] and

recommend[ing] to their respective clients (who hold Direct Abuse Claims) to vote to accept the

Amended Plan” renders the RSA unlawful because it induces Coalition counsel to violate their

ethical duties. See Fuqua Indus. S’holder Litig. v. Abrams (In re Fuqua Indus.), 2006 Del. Ch.

LEXIS 167 (Del. Ch. Sept. 7, 2006) (An engagement agreement that violated Rule 1.7(a) was

“unethical” and therefore “void and unenforceable” because “there was an inherent conflict of
                                               19
interest in the representative plaintiff serving both as the class representative and as an attorney

for the class.”); Taylor-Burns v. AR Res., Inc., 268 F. Supp. 3d 592, 597–98 (S.D.N.Y. 2017)

(agreement that violated ethical rules is unenforceable).

        Model Rule 1.7(a)(2) states that a lawyer shall not represent a client “if the representation

involves a concurrent conflict of interest.” A concurrent conflict of interest exists if there is a

significant risk that the representation “will be materially limited . . . by a personal interest of the

lawyer.” See id. And “a conflict of interest with a current client exists if there is a significant risk

that the lawyer’s ability to provide representation might be compromised, or materially limited, by

the responsibilities owed by the lawyer to others, including fidelity to the lawyer’s own interests.”

Hazard, Hodes & Jarvis, THE LAW & ETHICS           OF   LAWYERING § 12.27 (4th ed., 2020-2 Supp.)

(internal quotations omitted and emphasis added). Specifically, a risk of conflict “could arise

where the lawyer has a financial stake that would be implicated by the results of a matter being

handled for a client.” Id. By taking money in return for promising to advise their claimant-clients’

to vote for the plan, Coalition counsel breached Model Rule 1.7(a)(2).

        The RSA-established quid pro quo also violates Model Rules 5.6, which prohibits

settlement agreements that restrict what course of conduct a lawyer may recommend. This very

issue came up in the Vioxx case, where the settlement “required [participating lawyers] to

recommend the settlement to all of the lawyer’s eligible clients.” Erichson & Zipursky, Consent

Versus Closure, 96 Cornell L. Rev. 262, 266 (2011). The Ethics Committee determined that “a

lawyer cannot agree to refrain from representing present or future clients against a defendant

pursuant to a settlement agreement on behalf of current clients even in the mass tort, global

settlement context.” ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 93-371 (1993).

Commentators have observed that “troublingly, [the Vioxx settlement] restricted what a lawyer



                                                  20
may do for current clients. The Vioxx scenario is not on the periphery but is at the core of plausible

justifications for Rule 5.6(b).” Erichson & Zipursky, supra at 285. Rule 5.6(b) is concerned with

advancing the “public policy of preventing malefactors from buying off lawyers qua private

attorneys general.” Id. 31

       What is more, the conflict here is un-waivable. As one noted commentator explains, “if

the risk was so substantial that the lawyer could not reasonably believe that he or she will still be

able to provide competent and diligent representation, as required by Rule 1.7(b)(1), then the

conflict would as a practical matter be non-consentable and the lawyer would have to decline the

representation or withdraw.” Hazard § 12.27 (internal quotations omitted). Under the RSA,

Coalition counsel have no flexibility at all—if they want to collect their contractually agreed fees,

they must recommend voting for the Amended Plan. As discussed above, at least some members

of the Coalition do not support approving the Amended Plan.




31
     See also In re Hager, 812 A.2d 904, 908, 924 (D.C. 2002) (suspending attorney from
     practicing law for one year where attorney entered into a settlement agreement with an
     opposing party on his client’s behalf, without the clients’ knowledge, in exchange for which
     he received payment, and “agree[d] never to represent anyone with related claims against
     the opposing party.”); La. Mun. Police Emps.’ Ret. Sys. v. Black, No. 9410-VCN, 2016 WL
     7980898, at (Del. Ch. Feb. 19, 2016) (voiding contract premised on plaintiff’s counsel’s
     “representation that it would ‘not be suing’” defendant or counsel’s “promise ‘not to file an
     action’” against defendant); Adams v. BellSouth Telecomms., Inc., No. 96-2473, 2001 WL
     34032759 (S.D. Fla., Jan. 29, 2001) (Court allowed plaintiffs to opt out of settlement
     agreements that contained a provision restricting the right of counsel to represent other
     plaintiffs.); Wolt v. Sherwood, 828 F. Supp. 1562, 1569 (D. Utah 1993) (“The purpose
     behind Rule 5.6 is to preserve the right of clients to have attorneys available to represent
     their interests, and is not because of a concern about counsel’s financial wellbeing. . . .
     Thus, defendants cannot condition settlement on plaintiff’s counsel agreeing to not
     accepting other cases the defendants.”); Earnings Performance Grp., Inc. v. Quigley, 124 F.
     App’x 350, 353–54 (6th Cir. 2005) (determining that, if attorney had signed agreement to
     refrain from representing parties in future litigation against employer, such agreement most
     likely would not be enforceable under Michigan Rule of Professional Conduct 5.6(b)).
                                                 21
       Separately, Brown Rudnick’s fees violate Rule 1.8(f). In relevant part, that rule states that

“[a] lawyer shall not accept compensation for representing a client from one other than the client

unless: (1) the client gives informed consent; [and] (2) there is no interference with the lawyer’s

independence of professional judgment or with the client-lawyer relationship.” Similarly, Brown

Rudnick’s fees violate Rule 1.8(g), which states that “a lawyer who represents two or more clients

shall not participate in making an aggregate settlement of the claims of or against the client . . .

unless each client gives informed consent, in a writing signed by the client.”

       In addition to the issues discussed above about RSA fees interfering with the lawyer’s

independent professional judgment, Movants have offered no evidence that the claimants

consented to paying Brown Rudnick’s fees—or that the lawyers even notified the claimants of the

RSA before filing it with the Court. Many of the claimants likely do not know about the RSA fee

arrangement even today. As the Court will recall, some 42,000 claimants effectively already

rejected one of the essential RSA terms—paying Brown Rudnick’s fees. The proper response to

that rejection is not to cram down their fees on the claimants through the RSA. In disregarding

the apparent wishes of its clients, and entering into the RSA fee arrangement, Brown Rudnick

violated Rule 1.8. Quintero v. Jim Walter Homes, Inc., 709 S.W.2d 224, 229–30 (Tex. Ct. App.

1986) (“The policy expressed in [Rule 1.8(g)] is clearly to ensure that people such as the [plaintiffs]

do not give up their rights except with full knowledge of the other settlements involved.”); Abbott

v. Kidder Peabody & Co., 42 F. Supp. 2d 1046, 1051 (D. Colo. 1999) (court refused to enforce

settlement binding all claimants with only the consent of plaintiffs’ steering committee because it

violated Rule 1.8(g), and added that “[a]ny provision of any attorney-client agreement which

deprives a client of the right to control their case is void as against public policy”).




                                                  22
       C.      The RSA Cannot Be Approved Because It Is Premised on an Unconfirmable
               Plan

       Even if the Debtors obtained the commitment of actual creditors to vote in favor of the

Amended Plan (as opposed to the illusory commitment of some lawyers to recommend to their

clients to vote in favor of the Amended Plan), there is no purpose to an RSA premised on a plan

that has no hopes of being confirmed.         While Century expressly reserves its confirmation

objections for a later date, two fundamental planks of the Amended Plan are so flawed that entering

into an RSA based on that Amended Plan cannot be approved.

       First, while the Debtors at least paid lip service to insurance neutrality in its prior plan, the

Amended Plan turns that concept on its head. In Combustion Engineering, the Third Circuit held

that insurance neutrality requires a plan to protect “the prepetition rights and obligations of both

the debtor and the insurers under the Plan by preserving for ‘any Entity . . . any and all claims,

defenses, rights or causes of action’ under subject insurance policies and settlements.” In re

Combustion Eng’g, Inc., 391 F.3d 190, 218 (3d Cir. 2004); accord In re Pittsburgh Corning Corp.,

453 B.R. 570, 584 (Bankr. W.D. Pa. 2011) (“A plan is considered to be insurance neutral if it

neither increases an insurer’s pre-petition obligations nor impairs its pre-petition contractual rights

under the subject insurance policies”). This holding derives from the common sense principle that

a debtor should not be able to misuse its bankruptcy proceeding to rewrite prepetition contracts to

the detriment of its non-debtor counterparties. See, e.g., In re SPM Mfg. Corp., 984 F.2d 1305,

1311 (1st Cir. 1993) (bankruptcy courts lack authority to enter orders that “expand the contractual

obligations of parties”). Courts in this Circuit routinely reject plans that contravene principles of

insurance neutrality. See, e.g., Pittsburgh Corning, 453 B.R. at 584 (“[W]e find the Modified Third

Amended Plan to be unconfirmable because of the proposed Channeling Injunction and the lack

of clarity regarding insurance neutrality”); In re Glob. Indus. Techs., Inc., 645 F.3d 201, 212 (3d


                                                  23
Cir. 2011) (reversing confirmation of plan where plan was not insurance neutral because it would

increase the insurers’ pre-petition liability); see also Motor Vehicle Cas. Co. v. Thorpe Insulation

Co. (In re Thorpe Insulation Co.), 677 F.3d 869, 887 (9th Cir. 2012) (finding plan is not insurance

neutral, because “the plan allows direct actions against Appellants. It allows the trust to pay

out claims according to the trust distribution plan and then to seek indemnification from

Appellants. It terminates Appellants’ ability to collect claims from settling insurers. It affects the

nature of Appellants’ contracts with Appellees.”).

       The Amended Plan violates these principles in at least two ways. First, while the Third

Circuit in limited circumstances permits a for-profit debtor to override anti-assignment clauses in

debtor insurance contracts, see In re Fed.-Mogul Global Inc., 684 F.3d 355, 382 (3d Cir. 2012),

Bankruptcy Code section 1129(a)(16) expressly requires non-profit debtors to comply with

applicable non-bankruptcy law when transferring any property by “keep[ing] in place the state law

restrictions on such nonprofit entities.” COLLIER ON BANKRUPTCY ¶ 1129.02[16] (16th rev. ed.

2021) (“Congress was clear that this provision was meant to restrict the authority of a trustee to

use, sell, or lease property by a nonprofit corporation or trust.”). To Century’s knowledge, no

court has permitted a non-profit debtor to ignore this provision to override the anti-assignment

clause in an insurance contract without the insurer’s consent. Moreover, the Amended Plan

compounds this defect by seeking to assign the insurance contracts of non-debtors too. Again, no

court has ever permitted such an assignment without an insurer’s consent.

       Second, rewriting insurers’ contracts is precisely what the Amended Plan purports to do.

Among other things, the Amended Plan and TDPs provide that:

           •   All Abuse Claims will be liquidated by a Settlement Trustee—Eric D. Green—
               handpicked by the Claimants acting in a quasi-judicial role. RSA, Exh. A at 21. 32

32


                                                 24
              them into exceeding to the demand of the tort claimants. And what
              is going to occur, Your Honor, is that every chartered organization
              is going to have to make a decision, how do we continue to do
              business with an organization like Boy Scouts? How do we
              voluntary our time, volunteer our property on a weekly basis to
              tens of thousands of troops and hundreds of thousands of scouts,
              with an organization that proposes to treat us as this plan proposes
              to treat chartered organizations? . . .

              What organization would choose to do business with Boy Scouts,
              being treated like this going forward? 37

       Some Methodist groups have since published their recommendation to withdraw as

Chartered Organizations from BSA. 38 The Roman Catholic Ad Hoc Committee and the United

Methodist Ad Hoc Committee were frank in their objection to the Motion that “it is possible,

maybe even probable, that many Chartered Organizations may decline to continue to partner with

the Debtors” given how the RSA treats Chartered Organizations. 39




                          40
                               The resulting claims against the Chartered Organizations will result

in claims back against the non-debtor Local Councils and the Debtors. 41



37
     Ex. F, July 7 Tr., at 60:10-61:3.
38
     See Ex. G, Rio Texas Conference Methodist Churches Advise Not to Recharter Unite in
     2021, Reddit – BSA (July 16, 2021), available at
     https://www.reddit.com/r/BSA/comments/olrfgq/rio_texas_conference_methodist_churches
     _advise/?utm_source=share&utm_medium=ios_app&utm_name=iossmf; see also Ex. H,
     UM News, “Churches urged to file legal document in Boy Scouts lawsuit” (Oct 29, 2020)
     (“Churches are being cautioned not to simply suspend their Scouting programs…”).
39
     See Joint Objection of the Roman Catholic Ad Hoc Committee and the United Methodist
     Ad Hoc Committee to the Debtors’ Motion for Authorization to Enter into and Perform
     Under Restructuring Support Agreement and for Related Relief and Joinder in Limited
     Objection and Reservation of Rights of the Church of Jesus Christ of Latter-Day Saints
     [Docket No. 5676] ¶ 4.
40
     Ex. D, Whittman Dep. Tr. at 123:7-19.
41
     Ex. F, July 7 Tr. at 60:4-9 (“And the plan in this case, as Mr. Goldberg noted, proposes to
     strip all of our property rights, not only insurance policies procured by debtors, but
                                                 28
       Yet, incredibly, without even a single settlement with a Chartered Organization,



                                                                                     . 42




                                                                                               43
                                                                                                    T




           See Paragon, 2016 WL 6699318, at **21–28 (denying confirmation because debtors’

projections were too aggressive and unreasonable).

       The Amended Plan is not feasible for the independent reason that the Debtors have not

obtained a commitment from the Local Council to make the $500 million contribution. While the

Debtors parade the $500 million to be contributed by the Local Councils, the RSA provides nothing

more than a commitment from an ad hoc committee of eight Local Councils to use “reasonable

efforts to persuade Local Councils” to provide the contribution. RSA § III (A). The flimsiness of

this commitment is apparent as the RSA provides “the AHCLC is not a fiduciary for and cannot

bind Local Councils … nor shall anything in the [RSA] impose any liability arising from or related

to any breach or other violation of [the RSA].” RSA III(B). There is no commitment. “When a

plan depends on post-petition financing . . . it is not possible to satisfy the feasibility requirement

in section 1129 without evidence of a firm commitment of financing.” In re Aspen Village at Lost




     insurance policies procured by nondebtors. That raises substantial questions of this Court's
     jurisdiction to do what that plan proposes, absent consent.”).
42
     Ex. D, Whittman Dep. Tr. at 118:9:119:2.
43
     Id.
                                                  29
virtually every substantive document submitted to the BSA and its Board concerning the RSA and

the TDPs and Amended Plan, and barred their witnesses from offering any substantive testimony,

on specious mediation and attorney-client privilege grounds 46 , (c) the decision-makers at the

Debtors were hopelessly conflicted in approving the RSA, as they were simultaneously Local

Council representatives, and (d) no other party so much as produced a single document in

discovery. 47 Thus, the Court should reach the same conclusion and deny the Motion.

       In the same vein, the structure of the RSA itself precludes the Debtors from satisfying their

burden under section 1129(a)(3) of proving the Amended Plan was proposed in good faith. See

Off. Comm. of Unsecured Creditors of New World Pasta Co. v. New World Pasta Co., 322 B.R.

560, 571 (M.D. Pa. 2005) (holding that the debtors have an “obligation to their creditors to propose

a plan that is fair to all creditors and not to let one creditor class dominate the formulation of a

plan.”). In ACandS, Inc., the court found that a plan did not satisfy section 1129(a)(3), because

the debtor had agreed to provide asbestos claimant representatives with complete control over the

settlement trust, including, like here, drafting the trust documents and selecting the settlement

trustee. In re ACandS, Inc., 311 B.R. 36, 43 (Bankr. D. Del. 2004). As the court found, “given

the unbridled dominance of the [prepetition asbestos] committee in the debtor’s affairs and actions

during the prepetition period, its continued influence flowing from its majority status on the

postpetition creditors committee, and the obvious self-dealing that resulted from control of the



46
     See Ex. B, Mosby Dep. Tr. at 46:20–47:21, 48:14–17, 48:25–49:7, 56:1–6, 56:15–16,
     70:17–20, 81:25–83:16, 259:1–8, 272:7–10, 274:5–17; Ex. C, Ownby Dep. Tr. at 50:8–10,
     50:18–22, 52:6–14, 58:25–59:4, 64:16–65:13, 75:16–21, 91:4–15, 91:21–22, 101:12–20,
     102:1–3, 104:18–21, 135:15–136:1, 160:12–14, 160:19–20, 179:1–8, 194:24–25, 202:7–16,
     206:3–9, 206:15–20, 207:1–2, 208:20–21, 210:18–23, 211:14–15, 212:7–14, 213:8–11,
     216:6–11, 220:22–25, 221:24–222:3, 227:8–12.
47
     See Ex. I, The Coalition of Abused Scouts for Justice’s Responses & Objections to Century
     Indemnity Company’s Subpoena to Produce Documents, Information, or Objects to Permit
     Inspection of Premises in a Bankruptcy Case (of Adversary Proceeding).
                                                32
debtor, it is impossible to conclude that the plan was consistent with the objectives and purposes

of the bankruptcy code.” Id. This case is no different.

       E.      The “Fiduciary Out” Cannot Salvage the RSA

       Finally, the Debtors undoubtedly will argue that the RSA provides a “framework” for

settlements with Chartered Organizations and Insurance Companies and that the “fiduciary out”

gives them the necessary flexibility to negotiate additional settlements and build greater consensus.

The opposite is true. The Debtors forfeited to the TCC, Coalition, and the FCR the authority to

negotiate any such settlements. RSA Exhibit A, at 15–16 (settlements with Chartered

Organizations subject to the “consent of all Parties”); RSA § II(B)(iii) (settlements with Insurance

Companies require express written consent of the TCC, Coalition, and FCR). As a result, the very

individuals who would be initiating the “deluge of lawsuits” against Chartered Organizations have

a veto power over settlements with them. The “fiduciary out” does not help the Debtors either,

because the Debtors expressly acknowledge that giving the Claimants veto power over all

settlements is “consistent with their fiduciary duties.” RSA § II(C). The RSA thus creates a Catch-

22: the Debtors need the Chartered Organizations to survive, and they cannot withstand the years

of litigation with insurers that the Amended Plan will bring, but the Debtors no longer have the

unilateral ability to negotiate or consummate settlements that would keep the Chartered

Organizations in the fold or resolve any litigation with insurers.

       Again, Judge Chapman’s decision in Innkeepers is on all fours. In addition to the lack of

transparency discussed above (see supra), the court also found that the debtors failed to satisfy the

business judgment rule for two other reasons that apply here with equal force. 442 B.R. at 231.

First, she found that the debtors did not benefit from the plan support agreement by bringing them

closer to confirmation, because it only “locked up” the support of one creditor among the critical

mass of creditors needed to support a successful restructuring. Id. at 236. In addition, the plan
                                                 33
support agreement substantially limited the debtors’ ability to engage in further negotiations with

other major creditors by preventing any party from negotiating any transaction other than one that

is consistent with the proposed restructuring term sheet. Id. at 232.

       If anything, this case presents an even stronger reason to deny the Motion than Innkeepers.

“Support” for the Amended Plan is even flimsier here than it was in Innkeepers, as the Debtors

have not secured a single vote in favor of the Amended Plan. The RSA will not foster further

negotiations, as the Debtors granted the Coalition, TCC, and FCR a veto right, that anyone of them

can elect to implement, over any settlement with Chartered Organizations or Insurers. This action

has bred “contempt” among the parties, only increasing the litigation and associated expense.

III.   Other Problematic Features of the RSA that Should Be Rejected

       In addition to the fundamental defects in the RSA, the RSA and Motion contain at least

three other problematic features that the Court must strike.

       First, the Court should reject the Debtors’ proposed findings that the RSA was negotiated

at arm’s length and in good faith, or that the Debtors considered approving the RSA in good faith.

RSA Order at ¶¶ A-D. As discussed above, the Debtors cannot make the evidentiary showing

supporting these findings. In addition, if the RSA is subject to the business judgment rule as the

Debtors urge, these findings are entirely unnecessary. The only apparent reason the Debtors are

seeking them is in the hopes that they can lay the groundwork for an argument that Amended Plan

was proposed in good faith under Bankruptcy Code section 1129(a)(3), or that the Debtors

complied with their contractual obligations to cooperate with their insurers. If the Court were

inclined to approve the Motion, it should strike those findings. At the very least, any findings must

be without prejudice in all respects, including as to any and all objections to the Amended Plan,

continuing discovery and future litigation over the insurance policies.



                                                 34
       Second, the RSA requires findings in the Confirmation Order that contravene well-settled

law. For example, it is a condition to the RSA that the Confirmation Order authorize the

“Insurance Assignment,” defined to include not just the assignment of the Debtors’ insurance

policies (which likely runs afoul of Bankruptcy Code section 1129(a)(16)), but also the insurance

policies belonging to the non-debtor Local Councils. Under Combustion Engineering, this finding

is illegal. The Court should not approve an RSA that will require the Debtors to pursue

Confirmation Order findings that run afoul of binding Third Circuit law.

       Third, the Court should not authorize the Debtors to pay the Coalition’s fees and expenses.

Century will explain in a separate brief why this component of the RSA violates Bankruptcy Code

sections 503(b) and 363(b) and ought to be denied.

                                        CONCLUSION

       For all of these reasons, the Court should deny the Motion.




                                               35
Dated: July 22, 2021    Respectfully Submitted,

                        By: /s/ Stamatios Stamoulis
                            Stamatios Stamoulis (#4606)

                        STAMOULIS & WEINBLATT LLC
                        800 N. West Street
                        Third Floor
                        Wilmington, Delaware 19801
                        Telephone: 302 999 1540
                        Facsimile:    302 762 1688

                        O’MELVENY & MYERS LLP
                        Tancred Schiavoni (pro hac vice)
                        Daniel Shamah (pro hac vice)
                        Times Square Tower
                        7 Times Square
                        New York, New York 10036-6537
                        Telephone: 212 326 2000
                        Facsimile:    212 326 2061

                        Counsel for Century Indemnity Company, as
                        successor to CCI Insurance Company, as
                        successor to Insurance Company of North
                        America and Indemnity Insurance Company of
                        North America




                       36
